Citation Nr: 0606150	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA death pension benefits on the basis that her deceased 
spouse did not have qualifying service as a veteran.


FINDING OF FACT

The U.S. service department has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not shown that her deceased spouse met the 
service requirements to be considered a veteran and she does 
not have basic eligibility for VA benefits.  38 U.S.C.A. §§ 
101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in September 2003 and January 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The appellant was advised that VA would make reasonable 
efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was informed of the evidence that VA had 
requested.  The appellant was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  She was advised of the type(s) of evidence 
needed to substantiate her claim that her spouse had 
qualifying service as a veteran.  The January 2004 letter 
informed her to submit any evidence in her possession that 
would support her claim.  The September 2003 and January 2004 
letters therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

The November 2003 decision letter, January 2004 Statement of 
the Case (SOC), and September 2004 Supplemental Statement of 
the Case (SSOC) collectively notified the appellant of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim.  The 
January 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the 
appellant of her and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

The Board is aware of the Court's recent decision in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005), which held that VA had 
failed to show that a reasonable person could have expected 
to understand from the notice provided that the claimant 
needed to submit evidence that the decedent had valid 
military service, or that the claimant was ineligible for VA 
benefits as a matter of law.  Here, the RO's January 2004 SOC 
clearly set forth the requisite evidence, as defined in 38 
C.F.R. § 3.203, and notified the appellant that there was no 
legal merit to her claim.  Accordingly, the Board finds that 
the notice requirements in this case, as dictated in Pelea, 
have been met.

Multiple requests have been made to service department to 
determine whether the appellant's spouse had qualifying 
service as a veteran.  A search conducted in September 2004 
involved researching various aliases that the appellant's 
spouse may have used during his purported service.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2005).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a) (2005).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2005).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In September 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
She attached a copy of her husband's Certificate of Death and 
their Marriage Contract.  Both documents identified her 
spouse by what she indicated was his birth name.  However, 
the appellant stated that her spouse often used a variation 
of his birth name (an alias) and likely used this name during 
his purported military service.  She submitted documents and 
papers that identified her husband using this name.  

The appellant also submitted an April 2003 letter from 
National Personnel Records Center (NPRC) that indicated that 
her husband (using his alias) served as a member of the 
recognized guerrillas in the service of the Armed Forces of 
the United States from February 24, 1945, to November 28, 
1945.  The NPRC noted, however, that the service was not 
considered active service in the United States.  No 
additional documentation accompanied the letter.  In 
particular, the appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1). 

Despite the aforementioned April 2003 letter, the service 
department reported in October 2003 that the appellant's 
husband was not shown in the official records and archives 
that listed the members of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces during World War II.  Using the various 
names identified by the appellant, a similar response was 
received from the service department in September 2004.  
These verifications are binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Moreover, there has been no new 
evidence presented since the service department search which 
is different from the evidence already considered, that would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Therefore, inasmuch as the 
U.S. service department's determination regarding the 
appellant's spouse's service is binding on VA, the Board 
concludes that the appellant's spouse is not a "veteran" for 
purposes of entitlement to VA benefits, and her claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA death pension 
benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


